TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                     NO. 03-11-00065-CV


                   CenterPoint Energy Houston Electric, LLC, Appellant

                                                v.

                        Public Utility Commission of Texas, Appellee




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
            REVERSED AND REMANDED -- OPINION BY JUSTICE ROSE




       THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS, having

heard this cause on appeal and having considered the record of the court below, the briefs, and

counsels’ argument, concludes that the district court’s judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

               (1) The judgment of the district court is reversed;

               (2) The parts of the Public Utility Commission’s order regarding CenterPoint’s
                   2008 performance bonus and carrying costs are reversed;

               (3) The cause is remanded to the Public Utility Commission for further
                   proceedings consistent with this Court’s opinion;

               (4) The Public Utility Commission pay all costs related to this appeal; and

               (5) This decision be certified below for observance.